WHITING, P. J.
While concurring with the views of my Associate who wrote the foregoing opinion in his conclusion that the lower court should be affirmed, I prefer to base my concurrence solely upon the point that, after the 30-day period prior to the date for township election began to run, no signer of such petition had a right to withdraw his name therefrom. Whether or not the township board have any implied authority to act upon these petitions it is not necessary, at this time, to determine; but it will be noted that one of the defendants in this action is the town clerk, upon whom, if not upon the board, rests the duty of calling the election in question; and I am inclined to‘ agree fully with counsel for the respondent when he says, in speaking of the duties of the clerk: “If, to his personal knowledge, there are not the required qualified signers, he will, if he is an honorable and con*21scientious officer, fail to give notice, and upon review of the proceedings no court would compel him to do so. On the other hand, if the petition is in all respects regular, mandamus will lie to compel his official action.”